Title: From Thomas Jefferson to Thomas Whiting, enclosing List of Materials for Temporary Buildings at Richmond, 26 June 1779
From: Jefferson, Thomas,Cary, Archibald
To: Whiting, Thomas




Sir
In Council June 26th. 1779

At the request of the directors of the public Buildings in Richmond, I am to desire that you will provide for them locks of different kinds fit for house doors, hinges for do., window glass, putty, lathing nails and shells. For the quantities I must refer you to the Directors themselves. I am Sir Your humble Servant,

Th: Jefferson



Enclosure
Memod. for the Board of Trade.

800 feet of Glass-10 by 12.
300 ℔ Putty
500 ℔ of white lead in Kegs ground.
50 Gallons Linseed oil
250000 4d. Nails for lathing
25000 Floaring 20d. brads:
25,000 20d. Nails.
50,000 6d. do.
20,000 10d. do.
Six large strong locks—12 pr.
strong H. hinges
12 good locks for inside doors
Iron plates.
These the board of Trade is to Send for, on Acct. of the Directors for removeing Seat of Goverment
  June 26th. 1779.



Archd Cary


 